Form 226 − 3004claimntc.jsp

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 18−27324−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Yamsel M. Benvenutti                                     Javier Benvenutti
   20 Edgeview Lane                                         20 Edgeview Lane
   Sicklerville, NJ 08081                                   Sicklerville, NJ 08081
Social Security No.:
   xxx−xx−6586                                              xxx−xx−3000
Employer's Tax I.D. No.:


                         Notice of Filing of Proof of Claim Pursuant to Fed.R.Bank.P. 3004


       Please be advised that Yamsel M. Benvenutti and Javier Benvenutti the Debtor in the above captioned case
filed a proof of claim on behalf of the following creditor(s) on 1/21/2019.

US Bank




Dated: January 22, 2019
JAN:

                                                                       Jeanne Naughton
                                                                       Clerk
